Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 30 August, 2022. Claims 74-102 are pending in the instant application. Applicant’s election of Group I (claims 74-99) without traverse is noted. Claims 100-102 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statements filed 18 July, 2019, 17 October, 2019, 11 November, 2019, 19 December, 2019, 15 January, 2020, 18 February, 2020, 13 March, 2020, 16 April, 2020, 20 May, 2020, 22 June, 2020, 20 July, 2020, 20 August, 2020, 18 September, 2020, 29 October, 2020, 16 November, 2020, 21 December, 2020, 27 January, 2021, 23 February, 2021, 02 April, 2021, 21 May, 2021, 29 June, 2021, 21 October, 2021, 14 January, 2022, 18 February, 2022, 16 June, 2022, 15 July, 2022, 23 September, 2022, 05 October, 2022, and 15 November, 2022, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 08 July, 2019, are objected to because they are illegible (e.g., see Figs. 1, 2, 8, 12, 18, 19, 23, 24, 26-28, and 30-32). Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 79 and 92 are objected to because of the following informalities: the term “gag” should read --Gag--. Applicants are reminded that phenotype designations generally consist of three-letter symbols, they are not italicized, and the first letter of the symbol is capitalized (e.g., Gag is required for efficient virion assembly). Genotype designations are also indicated by three-letter locus symbols and employ lowercase italics (e.g., HIV-1 gag encodes a 545 amino acid polyprotein). Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 74-102 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claims 74, 82, 84, 87, 94, 95, and 97 reference the abbreviation “HIV” which is vague and indefinite. The term HIV could encompass human immunodeficiency virus type 1 (HIV-1), type 2 (HIV-2), or both HIV-1 and -2. However, these viruses display considerable genetic unrelatedness (Franchini and Bosch, 1989). In particular, HIV-1 only displays ~35% genetic relatedness with certain portions of HIV-2. The claims appear to be directed toward HIV-1-specific reagents, not HIV-2-specific reagents. However the recitation of HIV in the claims renders them indefinite because it is not readily manifest if HIV-1-infected cells/patients, HIV-2-infected patients, or dual infections are the subject of treatment. Amendment of the claims to reference HIV-1 would be acceptable.
	Claims 74 and 87 are confusing for referencing “contacting, or having contacted”, “transducing, or having transduced”, “removing, or having removed”, and “purifying, or having purified” because the precise time reference encompassed by the claims is not readily manifest. Amendment of the claims to simply reference contacting, transducing, removing, and purifying steps would address this deficiency.
35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
Written Description
	Claims 74-85 and 87-98 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are broadly directed toward a method of treating HIV-infected cells/patients by transducing PBMC ex vivo with a lentiviral delivery system comprising a sequence having at least 80% sequence identity to SEQ ID NOS.: 1-3, 6, 7, 31, and 97 (claims 74, 85, 87, and 98). These nucleotide sequences vary in length from 20 nucleotides to 359 nucleotides. Considering the largest nucleotide sequence, the claims could encompass upwards of ~5 x 10113 variant sequences at the recited level of genetic variation.1 However, the disclosure fails to describe the isolation, characterization, and utilization of any additional nucleotide sequences. The disclosure fails to identify those molecular determinants that are sine qua non for activity and fails to identify suitable regions that should be targeted for modification. Moreover, the disclosure only provides a limited number of working embodiments utilizing the precise nucleotide sequences set forth in SEQ ID NOS.: 1-3, 6, 7 31, and 97.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is not adequately described.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 74-78, 80, 81, 83-91, 93, 94, and 96-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10,036,038 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Both sets of claims are directed toward treatment methods employing SEQ ID NO.: 31 and are not patentably distinct.

Claims 74-78, 80, 81, 83-91, 93, 94, and 96-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10,233,464 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Both sets of claims are directed toward treatment methods employing SEQ ID NO.: 31 and are not patentably distinct.

Claims 74-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,888,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Both sets of claims are directed toward treatment methods employing SEQ ID NO.: 31 and are not patentably distinct.

Claims 74-78, 80, 81, 83-91, 93, 94, and 96-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,494,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Both sets of claims are directed toward treatment methods that employ SEQ ID NOS.: 1-3 and are not patentably distinct.

Claims 74-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-39 of U.S. Patent No. 11,090,379 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Both sets of claims are directed toward treatment methods that employ SEQ ID NOS 1-3 and 97.

Claims 74-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-10, 14-16, 21, and 24-32 of copending Application No. 16/312,056. Although the claims at issue are not identical, they are not patentably distinct from each other. Both sets of claims are directed toward treatment methods that utilize SEQ ID NOS.6, 7, and 97. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 74-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/089,468. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 74-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-38 and 67-94 of copending Application No. 17/175,278. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                03 December, 2022









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.